Title: To John Adams from Edmund Jenings, 29 August 1782
From: Jenings, Edmund
To: Adams, John



Brussels Augst 29th 1782
Sir

I Am honoured with the Receipt of your Excellencys Letter of the last Post.

The Letter of which I gave your Excellency an Extract about a fortnight Ago made me very Uneasy, as it shewed me there was a misunderstanding somewhere—I could wish your Excellency would clear it up by a Letter to our Friend at Nantes. I fancy He imagines that His name is joined with yours in the Different Commissions, your Excellencys assurances that it is not, will clear up his Doubts, and account for your Conduct towards Him whilst in Holland.
I Heartily wish that my Correspondent in London had ushered into the world the Letters in a better dress. I herein inclose the first that has appeared.
I have written at several Times various matter for insertion in the public Papers, but I Know not whether it has come to hand—Mr Lee tells me that all Letters by the Way of ostend are opened and that Passengers are Examined strictly—I will endeavour however to convey the State Papers over and have some notice taken of the Suggestions which your Excellency has thrown out. I agree with your Excellency that the more such Questions are agitated, the better will it be.
For the Cause of Truth, Justice and Humanity, a Familiarity with Strange names strange Ideas and Strange Facts will soon naturalize them. I think if I was in England now I could work to a good purpose. I am told that Ld Shelburne pays great Court to the Bedford party, He has taken a good method to get into the good graces of the Dutchess. He gives Her a good Rent for Her House at Streatham. However no one thinks that He will be able to stand unless He meets with Uncommon Sussecss. I fear for the Combined fleet. The Winds have been to High. The Peace is at Gibraltar.

I have the Honour to be Your Excellencys Most Obedient Humble Servt
Edm: Jenings

